Citation Nr: 1548424	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions in September 2007 and in February 2008 that declined to reopen a claim for entitlement to service connection for a bilateral foot disability.  In December 2013, the Board reopened and remanded the Veteran's claim for further development.  The Board also remanded the Veteran's claim in June 2014.  

The Veteran testified at January 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis.

The evidence of record contains various diagnoses within the appeal period (dating to approximately April 2007) relating to the Veteran's feet.  VA treatment records, including the Veteran's problem list, contained various diagnoses relating to the Veteran's feet, to include plantar fasciitis, metatarsalgia, keratomas, xerosis, hyperhidrosis, tinea with dyshidrotic eczema, dermatophytosis of the foot and a fungus disease affecting the feet.  Private treatment records of record also contained various diagnoses relating to the Veteran's feet.  A December 2010 letter from a podiatrist, Dr. S., referenced a history of chronic arthritis, chronic peripheral neuropathy, chronic tinea pedis (jungle rot) and arthralgia.  Private medical records from a podiatrist, Dr. D., included an August 14, 2007 note that contained assessments of bilateral plantar fascitis, bilateral medial heel spur syndrome, bilateral periostitis, bilateral weak tarsal tunnel syndrome and excessive pronatory defect secondary to forefoot and rearfoot varus. 

The Veteran has contended that his bilateral foot disability is due to the constant wetness of his feet during his combat service in Vietnam.  See, e.g., December 2007 Veteran Statement (stating "I injured my foot in Vietnam while in combat...My feet stayed consistently wet and caused this condition").  The Veteran has also reported that his feet have hurt since his military service.  See February 2014 VA Examination Report (stating that the "Veteran dates onset of foot problems to his service in Vietnam.  He states that he had the gradual onset of bilateral dorsal foot pain in service which he attributes to having only one pair of boots which were continually wet...His feet have hurt ever since").  The Veteran's service treatment records (STRs) included a February 1970 Report of Medical History that accompanied his February 1970 separation examination (from active service), on which the Veteran noted he had now or ever had foot trouble.  While the STRs otherwise did not mention any foot problems, the February 2014 VA examination report noted that the Veteran "state[d] that he received no treatment during service" for his foot problems.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2014), if a veteran engaged in combat with the enemy during a period of war, VA "shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  The Veteran's DD 214 and DD 215 indicated that he received the Combat Infantryman Badge and the Purple Heart Medal, among other awards.  The Board notes that the Veteran is competent to state that his feet were wet in service and that they were painful.  As such, pursuant to 38 U.S.C.A. § 1154(b) (West 2014), the Veteran's lay statements are sufficient to establish an in-service injury with respect to his feet.     
  
The Board notes that, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As outlined above, the evidence of record contains various diagnoses within the appeal period relating to the Veteran's feet and the Board has accepted that the Veteran experienced an in-service event related to his feet (i.e., his feet were wet and painful).  The crucial remaining inquiry is whether there is a nexus between any of the disabilities during the appeal period of the Veteran's feet and the in-service event.  The Veteran submitted a December 2010 statement from a private podiatrist, Dr. S., which stated that the Veteran "should qualify for maximum benefits allowed due to him spending one year in a wet environment in the Vietnam which has caused Chronic Tinea Pedis and Arthralgia."  This statement, however, did not contain a rationale in support of its conclusion.  In December 2013, the Board remanded the Veteran's claims, in part, to obtain a VA examination.  Such examination was obtained in February 2014.  Upon review, the Board concludes that this examination and provided opinion are inadequate and remand is therefore required for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The December 2013 Board remand directives asked the examiner to determine whether "any current bilateral foot disability identified...either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service - specifically, to include during his combat service in Vietnam and the constant wetness of his feet and boots, as reported by the Veteran."  The directives further instructed the examiner to "reconcile any opinion with the service treatment records and National Guard records (described above)...and with the Veteran's credible statements."  The Board notes that the remand (in the body section) stated that "National Guard records show that the Veteran complained of foot trouble and sore feet in August 1980, and that his boots needed replacing.  He specifically denied having foot trouble in May 1982, November 1986, and in July 1990."  The remand directives further stated that "[a] full and complete rationale for any opinion expressed is required" and that "[t]he examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus."

The February 2014 VA examination report contained a negative opinion as to direct service connection.  The complete rationale stated:

STR's show one note with illegible date documenting a right foot complaint assessed as blister and abrasion.  He reported unspecified foot problems on report of medical history of 2/4/1970.  On several other report of medical history dating as late as 5/6/1982, he denied any foot complaints.  There is no evidence for any chronic, ongoing problems, injuries, or complaints during active duty.

Reviewing the provided rationale, it appears that the examiner may have mistakenly considered some of the National Guard records of record as part of his active duty STRs, as the STR referenced with the illegible date appears to be dated August 1980, as referenced by the December 2013 Board remand (the Board also parenthetically notes that there are two notes, not one, from August 1980 and that these notes referenced the Veteran's feet, not just his right foot).  In addition, the statement in the rationale that "[t]here is no evidence for any chronic, ongoing problems, injuries, or complaints during active duty" entirely ignores the Veteran's lay statements.  As noted, the Veteran has stated that his feet were wet and painful while in service and the Board has accepted his lay statements as evidence of an in-service event.  Further, the remand directives also asked the examiner to identify whether any current bilateral foot disability was related to the Veteran's service, "specifically, to include during his combat service in Vietnam and the constant wetness of his feet and boots, as reported by the Veteran."  The remand directives further instructed the examiner to "reconcile any opinion with...the Veteran's credible statements" and that "[t]he examiner must address the allegations in the lay evidence of record."  As the rationale provided did not address the Veteran's lay statements, the Board finds that such opinion is inadequate and that remand is therefore required for a new VA examination and opinion.  Such examination must be conducted by a podiatrist and address whether any bilateral foot disability present during the appeal period (dating to approximately April 2007), to include tinea pedis (jungle rot) and plantar fasciitis, either had its onset during the Veteran's service or is related to his active service.

In addition, while on remand, any outstanding VA treatment records must also be obtained (the most recent VA treatment records of record date to December 2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records (the most recent VA treatment records of record date to December 2013).

2.  Afford the Veteran a VA examination from a podiatrist.

The examiner must provide an opinion addressing the following:

Whether it at least as likely as not (i.e., probability of 50 percent or more) that any bilateral foot disability present during the appeal period (dating to approximately April 2007), to include tinea pedis (jungle rot) and plantar fasciitis, either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service - specifically, to include during his combat service in Vietnam and the constant wetness of his feet and boots, as reported by the Veteran.

While review of the entire claims folder is required, the examiner's attention is invited to a December 2010 statement from a private podiatrist, Dr. S., which stated that the Veteran "should qualify for maximum benefits allowed due to him spending one year in a wet environment in the Vietnam which has caused Chronic Tinea Pedis and Arthralgia."  Attention is also invited to the Veteran's report that his feet have hurt since his military service.  See February 2014 VA Examination Report (stating that the "Veteran dates onset of foot problems to his service in Vietnam.  He states that he had the gradual onset of bilateral dorsal foot pain in service which he attributes to having only one pair of boots which were continually wet...His feet have hurt ever since").

The examiner should reconcile any opinion with the service treatment records and National Guard records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  In this regard, the Board has accepted pursuant to 38 U.S.C.A. § 1154(b) (West 2014) the Veteran's lay statements as sufficient to establish an in-service injury with respect to his feet.  

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  

The Veteran's claims file, to include a complete copy of this remand must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




